DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species B, and subspecies B1, claims 17-19, 21-22, and 26-27, drawn to a selective, real-time gas sensing method in the reply filed on December 18, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17, 19, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “potentially including at least two different gas molecules” in lines 2-3.  It is unclear whether it actually includes two different gas molecules or not.  It is suggested to change into “including at least different gas molecules.”
Claim 19 recites “the at least two different gas molecule” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least two different gas molecules.”

Claim 21 recites “respective driving forces” in line 6.  It is unclear whether these “respective driving forces” are the same as “a first driving force” and “a second driving force” as claimed in claim 17.
Claim 21 recites “the monitoring” in line 8.  It is unclear whether the monitoring is “monitoring for a signal indicative of the first of the at least two different gas molecules” or “monitoring for a signal indicative of the second of the second of the at least two different molecules.”  It is suggested to change into “monitoring each signal occurs at each of the individual working electrodes.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18, 21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (U.S. Patent Pub. 2012/0186999).
Regarding claim 1, Walton teaches a selective, real-time gas sensing method ([0001] lines 3-5: the use of an electrochemical sensor in the detection and 
supplying a gas sample, potentially including at least two different gas molecules ([0046] lines 1-3: exposing the active portion of the electrode assembly to the target gas (e.g., hydrogen and/or methane)), to an interface between an array of individual working electrodes (Fig. 3; [0072] line 3: twelve working electrodes 3’) and an ionic liquid electrolyte ([0013] lines 6-8: an electrolyte permits electrical contact of the sample with the electrodes; thus the gas molecules must arrive at the interface between the working electrode and the electrolyte; [0034] lines 1-2: ionic liquids may be used as electrolyte materials);
implementing a first driving force ([0078] line 1: the sensor is connected to a circuit; Fig. 5; line 3: the output voltammogram for a single voltage scan; here the voltage is deemed to be the driving force and the applied voltage to the first working electrode is deemed to be the first driving force) to initiate a series of reactions involving a first of the at least two different gas molecules ([0017] lines 1-4: the working electrode comprises a material which is capable of electro-chemically oxidising a first target gas, e.g., hydrogen); 
implementing a second driving force ([0078] line 1: the sensor is connected to a circuit; Fig. 5; line 3: the output voltammogram for a single voltage scan; here the voltage is deemed to be the driving force and the applied voltage to the second working electrode is deemed to be the second driving force) to initiate a series of reactions involving a second of the at least two different gas molecules ([0015] lines 6-9: simultaneous detection of more than one species may be achieved by providing more 
in response to the implementation of the first driving force, monitoring for a signal ([0046] lines 3-4: measuring the current generated between the electrodes; here the electrodes are the working electrodes 3’ and the common reference/counter electrode 5’/6’) indicative of the first of the at least two different gas molecules ([0046] lines 4-5: the current generated is proportional to the mass of the gas present; here the signal, i.e., the current generated between the first working electrode and reference/counter electrode, is indicative of the first gas, e.g., hydrogen); and
in response to the implementation of the second driving force, monitoring for a signal ([0046] lines 3-4: measuring the current generated between the electrodes; here the electrodes are the working electrodes 3’ and the common reference/counter electrode 5’/6’) indicative of the second of the at least two different gas molecules ([0046] lines 4-5: the current generated is proportional to the mass of the gas present; here the signal, i.e., the current generated between the second working electrode and reference/counter electrode, is indicative of the second gas, e.g., methane).




Regarding claim 21, Walton teaches the array includes a plurality of the individual working electrodes (Fig. 3; [0072] line 3: twelve working electrodes 3’) and a plurality of interfaces ([0013] lines 6-8: an electrolyte permits electrical contact of the sample with the electrodes; thus each working electrodes would have an interface with the electrolyte, resulting in a plurality of interfaces);
the gas is supplied to each of the interface ([0046] lines 1-3: exposing the active portion of the electrode assembly to the target gas); 
respective driving force is implement at each of the individual working electrodes ([0078] line 1: the sensor is connected to a circuit; Fig. 5; line 3: the output voltammogram for a single voltage scan; here the voltage is deemed to be the driving force and respectively applied to each working electrode); and
the monitoring occurs at the individual working electrodes ([0046] lines 3-4: measuring the current generated between the electrodes; here the current generated between each of working electrodes 3’ and the common reference/counter electrode 5’/6’ is respectively monitored).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Stock (U.S. Patent Pub. 2006/0078467).
Regarding claim 19, Walton discloses all limitations of claim 17 as applied to claim 17.  Walton further discloses quantifying respective concentrations ([0046] lines 3-5: measuring the current generated between the electrodes; the current generated is proportional to the mass of the gas present) of the at least two different gas molecule ([0015] lines 6-9: simultaneous detection of more than one species may be achieved by providing more than one working electrode in which the different working electrodes are adapted to detect different target species).  Walton does not explicitly disclose determining respective charges from the current from each of the first and the second of the individual working electrodes; and (quantifying respective concentration is) based on the respective charges.
However, Stock teaches a gas is fed to an electrochemical sensor, which generates a sensor signal and the sensor signal is evaluated there to determine an alcohol concentration ([0002] lines 4-5, 7-8).  The electrochemical sensor generate an electric current ([0004] lines 4-5), which is integrated for a present period of time, and the overall charge is estimated from this integrated charge value, from which the breath alcohol concentration can be derived ([0004] lines 6-10).  Thus, Stock teaches determining charges from the current from each working electrode and quantifying concentration based on the charges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by incorporating the step of determination of charges into the concentration calculation as taught by Stock because prima facie obvious. MPEP 2141(III)(D).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton.
Regarding claim 22, Walton discloses all limitations of claim 17 as applied to claim 17.  Walton further discloses the implementing of the first driving force involves applying a first potential to the first of the individual working electrodes; and implementing of the second driving force involves applying a second potential to the first of the individual working electrodes as described in the rejection of claim 17.
Walton does not explicitly disclose applying a first predetermined electrode potential to the second of the individual working electrodes that is a reduction peak potential for the first of the at least two different gas molecules.
However, Walton teaches detecting hydrogen the method is based on the catalytic oxidation of hydrogen at the anode and the simultaneous reduction of oxygen at the cathode which produces a flux of electrons, i.e., an electric current between the electrodes ([0018] lines 1-5).  Then the output voltammogram for a single voltage scan is recorded as shown in Fig. 5 ([0078] lines 3-5).  The characteristic reduction peak in the voltammetric current trace indicates that the analytes must be reduced under the applied voltage equal to the reduction peak potential.


Walton does not explicitly disclose applying a second predetermined electrode potential to the second of the individual working electrodes that is an oxidation peak potential for the second of the at least two different gas molecules.
However, Walton teaches detecting hydrogen the method is based on the catalytic oxidation of hydrogen at the anode and the simultaneous reduction of oxygen at the cathode which produces a flux of electrons, i.e., an electric current between the electrodes ([0018] lines 1-5).  Then the output voltammogram for a single voltage scan is recorded as shown in Fig. 5 ([0078] lines 3-5).  The characteristic oxidation peak in the voltammetric current trace indicates that the analyte must be oxidized under the applied voltage equal to the oxidized peak potential.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by applying the oxidation peak potential to the second working electrode to obtain the oxidation peak in the voltammetric current trace as suggested because the oxidation peak potential enables .
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Zeng (U.S. Patent Pub. 2009/0293590) and Bonrath (U.S. Patent Pub. 2005/0005840).
Regarding claim 26, Walton discloses all limitations of claim 17 as applied to claim 17.  Walton further discloses the individual working electrodes in the array is platinum ([0017] lines 6-9: suitable metals which may be used to form the working electrode include platinum).
Walton does not explicitly disclose what the ionic liquid electrolyte is 1-butyl-3-methylimidazolium bis(trifluoromethylsulfony)imide.
However, Zeng teaches a single sensor unit capable of both electrochemical and piezoelectric measurements using ionic liquid to detect redox-active gaseous analytes ([0020] lines 2-5).  The term ionic liquid (IL) encompasses liquids having organic cations and anions ([0105] lines 8-9), such as ILs listed in U.S. Patent Pub. 2005/000840 to Bonrath is suitable ([0105] lines 17-18, 23-24).  Bonrath teaches the cation of the ionic liquid is 1-(n-butyl)-3 methylimidazolium ([0006] lines 2, 10), and the anion is bis[(trifluoromethyl)sulphonyl]imide ([0007] lines 1, 7-8).  Thus, Zeng and Bonrath teach a suitable ionic liquid electrolyte for electrochemical sensor is 1-butyl-3-methylimidazolium bis(trifluoromethylsulfony)imide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by incorporating 1-butyl-3-methylimidazolium bis(trifluoromethylsulfony)imide as the ionic liquid electrolyte as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795